





           Exhibit 10.4




EXHIBIT B

Incentive Plan

EVA Holdings, LLC,  a Delaware limited liability company (the “General
Partner”), and Parametric Portfolio, L.P., a Delaware limited partnership (the
“Partnership”), have established a long-term incentive plan (the “Plan”),
effective as of October 30, 2015, amending and restating the Partnership’s
previous long-term incentive plan, which was effective as of October 31, 2013.
 The purpose of the Plan is to create a market competitive long-term equity
incentive program for key employees of PPA and its Affiliates.  Grants under the
Plan are intended to attract, retain and motivate key professionals and provide
an opportunity for these employees to become indirect owners of PPA, through
their interest in the Partnership, and participate in the future growth of PPA
over time.

The key elements of the Plan, applicable to all Operating Units and Liquidating
Floor Units hereunder, are as follows:

1.

Operating Units and Liquidating Floor Units.  The Plan will consist of Operating
Units and Liquidating Floor Units in the Partnership.  Operating Units and
Liquidating Floor Units will participate in distributions in accordance with the
Agreement.  The number of Operating Units and Liquidating Floor Units made
available for issuance by the General Partner shall be set forth on Exhibit A to
the Agreement.  The General Partner shall remain the owner of any Operating
Units or Liquidating Floor Units made available for issuance under the Plan but
not yet issued, entitling the General Partner to all rights in respect thereof.
 The Operating Units and Liquidating Floor Units granted under the Plan will be
designated in accordance with the year of the Issuance Date of such Operating
Units and Liquidating Floor Units (e.g., Operating Units with an Issuance Date
of November 2, 2015 shall be designated “2015 Operating Units”).

2.

Issuance Dates.  Operating Units and Liquidating Floor Units shall only be
issued on the first day of a Fiscal Year, except as otherwise agreed in writing
by the General Partner.  Operating Units and Liquidating Floor Units will be
issued at the sole discretion of the General Partner.  The date an Operating
Unit or Liquidating Floor Unit is issued is referred to herein as the “Issuance
Date” of such Operating Unit or Liquidating Floor Unit; provided that the
Issuance Date of Operating Units and Liquidating Floor Units issued from the
conversion of profit units outstanding immediately before the effective date of
the Agreement shall be the issuance date of such profit units as determined
under the Plan immediately before such effective date, as reflected on Schedule
A.

3.

Valuation.

(a)

The General Partner shall in good faith determine the fair value of a Unit (the
“Fair Value”), on the basis of its Liquidation Value, by utilizing an annual
appraisal, conducted by an independent third party within a reasonable period
prior to the first day of such Fiscal Year, of the units of PPA held by the
Partnership.  The annual appraisal will utilize two

















valuation techniques: the fading growth model and the guideline company method.
 These two valuation methodologies will utilize appropriate discount rates as
well as relevant investment management industry market multiples.  The General
Partner shall review the results of such annual appraisal and, in its
discretion, make such adjustments thereto in determining the Fair Value, with
the Fair Value for a Full Liquidating Unit as of the first day of such Fiscal
Year to be set forth in an annual report to the Partners (the “Annual
Valuation”).  The Fair Value of a Full Liquidating Unit, as set forth in each
Annual Valuation, shall be used as the basis for determining (i) the Cap Amount
and Floor Amount of a Liquidating Cap Unit or Liquidating Floor Unit,
respectively, issued after the effective date of the Agreement and (ii) the
price to be paid by the General Partner in connection with a repurchase of each
Operating Unit and Liquidating Unit in accordance with the terms hereof.  For
avoidance of doubt, it is understood that (i) the Liquidation Value of an
Operating Unit, and therefore its Fair Value, is always zero and (ii) the Fair
Value of Liquidating Floor Unit is its Liquidation Value as determined based on
the assumption that the Liquidation Value of a Full Liquidating Unit is its Fair
Value.

(b)

The Annual Valuation shall be final and binding on the General Partner, the
Partnership and any Grantee under a Grant Agreement, subject to the dispute
resolution procedure listed in this paragraph (b).  If a Grantee disagrees with
the Fair Value set forth in the Annual Valuation, the Grantee may dispute such
Fair Value by notifying the General Partner within 30 days of the distribution
of such Annual Valuation and providing at the Grantee’s expense an alternative
appraisal of a Unit prepared by a nationally recognized valuation firm within
120 days of the distribution of the Annual Valuation.  The General Partner and
the Grantee shall then jointly select an arbitrator that is recognized as a
valuation expert to determination of Fair Value of a Unit based on the
appraisals obtained by each and such other information that either deem
relevant.  The cost of the arbitrator will be shared equally between the
Partnership and the Grantee.  The arbitrator’s determination shall be binding on
the General Partner and Grantee but only with respect to Units held by the
Grantee. Notwithstanding Section 6.2.11 of the Agreement, this Section shall
govern the resolution of disputes about the Annual Valuation.

4.

Plan Administration.  The General Partner shall be the administrator of the
Plan; provided, however, the Grantees, and the number of Operating Units and
Liquidating Floor Units to be issued thereto, shall be determined by the General
Partner based upon the joint recommendation of the Managers and PPA’s Executive
Committee (each as defined in the PPA Operating Agreement).

5.

Awards.  All Operating Units and Liquidating Floor Units awarded under the Plan
shall be subject to the terms and conditions of a Grant Agreement to be executed
and delivered by the Grantee. The Operating Units and Liquidating Floor Units
shall be subject to vesting, Puts, Calls, forfeiture and other terms as set
forth herein and in the Grant Agreement.  The form of Grant Agreement shall be
as attached hereto as Appendix A.

6.

Vesting.  The Operating Units and Liquidating Floor Units shall be subject to
vesting as provided herein.  “Unvested Units” shall mean 100% of the Operating
Units and Liquidating Floor Units as of the Issuance Date of such Liquidating
Floor Units, and “Vested Units” shall mean all Operating Units and Liquidating
Floor Units that are not Unvested Units.  On each of the dates listed below, the
respective number of Operating Units and Liquidating

















Floor Units indicated below shall become Vested Units if the Grantee remains an
employee of PPA or an Affiliate of PPA on such date.  All vesting shall cease
upon a Termination Event; provided, however, all Unvested Units shall
immediately vest and become Vested Units (i) upon the death or Disability of the
Grantee or (ii) if the General Partner, in its sole discretion, chooses to treat
Unvested Units as Vested Units (all such accelerated Operating Units and
Liquidating Floor Units, the “Accelerated Units”).  Notwithstanding anything in
this paragraph to the contrary, Liquidating Floor Units converted from profit
units outstanding immediately prior to the effective date of the Agreement shall
be Vested Units if such profit units were previously vested under the Plan as in
effect immediately before such effective date.

Anniversary of
Issuance Date of Operating Units and Liquidating Floor Units

Percentage of Operating Units and Liquidating Floor Units
Becoming Vested

Cumulative
Percentage Vested




 

 

 

First

10%

10%

Second

15%

25%

Third

20%

45%

Fourth

25%

70%

Fifth

30%

100%

 

 

 

7.

Put Rights.  

(a)

General.  Each Grantee shall have the right, subject to the terms and conditions
set forth in this Section 7 and subject to the vesting provisions in Section 6,
to cause the General Partner to purchase a portion of the Vested Units held by
such Grantee as set forth in this Section 7 (each, a “Put”); provided, however,
that in no event shall a Grantee cause a Put of, and the General Partner shall
not be obligated to purchase, any Operating Units or Liquidating Floor Units
that are, as of the applicable Exercise Date, Unvested Units; provided, further,
that the Grantee must transfer an equal number of Operating Units and
Liquidating Floor Units with the same Issuance Date upon the exercise of a Put.
 Until the Put Closing Date, the Grantee shall receive all distributions
distributable on the Operating Units held.

(b)

Exercise.  A Grantee may exercise a Put with respect to the Grantee’s Vested
Units by delivery of a put exercise notice (a “Put Exercise Notice”) to the
Partnership and General Partner, stating therein the number and designation of
such Vested Units (the “Put Units”) with respect to which such Put is being
exercised by no later than September 30th of the Fiscal Year immediately
preceding the Fiscal Year in which the Exercise Date occurs (the “Put Exercise
Period”).  If a Grantee submits a Put Exercise Notice on Vested Units that will
not become Mature Units until after the Put Exercise Period, the Exercise Date
for purposes of determining the Put Closing Date will be the first Exercise Date
following the date on which such Vested Units become Mature Units.  As of
September 30th of the Fiscal Year immediately preceding the Fiscal Year in which
the Exercise Date occurs, the Put Exercise Notice shall constitute an
irrevocable commitment on behalf of such Grantee to transfer to the General
Partner the number of Put Units set forth therein (subject to any reduction
required hereunder).

















(c)

Purchase Price.  The purchase price per Put Unit shall be equal to the Fair
Value of the Liquidating Floor Units on the applicable Exercise Date.  For the
avoidance of doubt, no value shall be assigned to the Operating Units
transferred on the exercise of a Put.




(d)

Closing.  The closing of the purchase and sale of any Put Units pursuant to the
exercise of a Put shall be at a time and place specified by the parties involved
in such transaction within thirty (30) days after (i) the delivery of the
applicable Annual Valuation and (ii) the applicable Exercise Date, whichever is
later (such closing date, the “Put Closing Date”).  At such closing, the Grantee
shall deliver such Put Units free and clear of all liens, and, if requested by
the General Partner, the Grantee shall execute an agreement reasonably
acceptable to the General Partner stating therein that the Grantee has sole
record and beneficial title to the Put Units, free and clear of any liens as of
such closing date (other than those imposed by the Agreement).  The General
Partner shall pay the aggregate purchase price for the Put Units by check or
wire (net of withholding taxes, if any).  At the closing, the General Partner
shall deliver a certificate confirming that the Put Units have been transferred
to the General Partner and that Exhibit A to the Agreement (and Schedule A to
the Grantee’s Partner Admission) has been amended to reflect such purchase.  In
connection with any closing, the General Partner shall be deemed to be
purchasing a ratable share of the Grantee’s Capital Account with respect to such
Grantee’s Put Units as of the applicable Exercise Date.

(e)

Limitations on Puts.  Notwithstanding the foregoing, (i) a Grantee shall be
entitled to exercise a Put in respect of such Grantee’s Operating Units and
Liquidating Floor Units on no more than two (2) occasions and only during the
term of such Grantee’s employment and (ii) the maximum number of Operating Units
and Liquidating Floor Units that the General Partner shall be required to
purchase from any individual Grantee pursuant to an exercise by a Grantee of his
or her Put rights hereunder shall be equal to the difference between (x) fifty
percent (50%) of the Aggregate Issued Units and (y) the sum of all such
Grantee’s Units that have been previously purchased by the General Partner
pursuant to the exercise by such Grantee of his or her Put rights hereunder.

8.

Call Rights.

(a)

General.  The General Partner shall have the right, but not the obligation, to
purchase all or a portion of the Operating Units and Liquidating Floor Units
from each Grantee, and each Grantee shall be obligated to sell such Operating
Units and Liquidating Floor Units to the General Partner, upon and each year
following the tenth anniversary of the Issuance Date of such Operating Unit or
Liquidating Floor Unit (the “Call”) pursuant to the terms of this Section 8.
 The General Partner may exercise the Call in respect of any or all Grantees,
and any number of Operating Units and Liquidating Floor Units from any of such
Grantees, in its sole discretion; provided, however, that the General Partner
must purchase an equal number of Operating Units and Liquidating Floor Units
with the same Issuance Date upon the exercise of a Call.  Until the Call Closing
Date, the Grantee shall receive all distributions distributable on the Operating
Units held.

















(b)

Exercise.  The General Partner may exercise a Call by delivering written notice
(the “Call Notice”) to that effect to a Grantee on or prior to September 30th
immediately preceding the applicable Exercise Date (the “Call Exercise Period”),
specifying therein an equal number of Operating Units and Liquidating Floor
Units to be purchased by the General Partner (the “Call Units”) on the
applicable Exercise Date.  If the General Partner submits a Call Notice on
Vested Units that will not become Mature Units until after the Call Exercise
Period, the Exercise Date for purposes of determining the Call Closing Date will
be the first Exercise Date following the date on which such Vested Units become
Mature Units.

(c)

Purchase Price.  The purchase price per Call Unit shall be equal to the Fair
Value of the Liquidating Floor Units on the Exercise Date.  For the avoidance of
doubt, no value shall be assigned to the Operating Units transferred on the
exercise of a Call.

(d)

Closing.  The closing of the purchase and sale of any Call Units pursuant to the
exercise of a Call shall be at a time and place specified by the parties
involved in such transaction within thirty (30) days of the later to occur of
(i) the delivery of the applicable Annual Valuation and (ii) the applicable
Exercise Date (such closing date, the “Call Closing Date”).  At such closing, a
Grantee shall deliver such Call Units free and clear of all liens, and, if
requested by the General Partner, such Grantee shall execute an agreement
reasonably acceptable to the General Partner stating therein that such Grantee
has sole record and beneficial title to the Call Units, free and clear of any
liens as of such closing date (other than those imposed by the Agreement).  The
General Partner shall pay the aggregate purchase price for the Call Units by
check or wire (net of withholding taxes, if any).  At the closing, the General
Partner shall deliver a certificate confirming that the Call Units have been
transferred to the General Partner and that Exhibit A to the Agreement (and
Schedule A to such Grantee’s Partner Admission) has been amended to reflect such
purchase.  In connection with any closing, the General Partner shall be deemed
to be purchasing a ratable share of the Grantee’s Capital Account with respect
to his or her Call Units.

9.

Repurchase upon Termination.

(a)

General.  Subject to Section 9(e), upon a Termination Event applicable to a
Grantee, (i) the General Partner shall have the right, but not the obligation,
to purchase all or a portion of the Operating Units and Liquidating Floor Units
(including Unvested Units) from such Grantee, and such Grantee shall be
obligated to sell such Operating Units and Liquidating Floor Units to the
General Partner (a “Termination Call”), and (ii) such Grantee shall separately
have the right, but not the obligation, to sell all or a portion of such
Grantee’s Operating Units and Liquidating Floor Units to the General Partner (a
“Termination Put”), in each case pursuant to the terms and conditions of this
Section 9; provided, however, that upon a Termination Event, for any Vested Unit
that is not a Mature Unit, the Termination Call and Termination Put shall apply
to such Vested Unit on the first Exercise Date following the date on which such
Vested Unit becomes a Mature Unit; provided, further, that the Grantee must
transfer and the General Partner must purchase an equal number of Operating
Units and Liquidating Floor Units with the same Issuance Date upon the exercise
of a Termination Call or a Termination Put.  For the avoidance of doubt, a
Termination Call shall apply to Unvested Units immediately upon the Termination
Event.  Upon a Termination Event applicable to a Grantee, all of the Grantee’s
Unvested Units (excluding, for these purposes, any Accelerated Units) held by
such Grantee shall cease to vest.

















Until the Termination Closing Date, the Grantee shall receive all distributions
distributable on the Operating Units held.

(b)

Exercise.  The General Partner or the Grantee may elect to exercise a
Termination Call or Termination Put, as applicable, by delivering written notice
(the “Termination Repurchase Notice”) to that effect to the other Party within
the later of (a) the 90th day following the effective date of the Termination
Event and (b) the date on which the General Partner receives the Annual
Valuation for the Fiscal Year immediately following the year in which such
Termination Event occurred, specifying in such Termination Repurchase Notice the
number of Operating Units and Liquidating Floor Units (including any Accelerated
Units) to be purchased by the General Partner (the “Repurchase Units”) on the
applicable Repurchase Date.  As of the later of (a) the 90th day following the
effective date of the Termination Event and (b) the date on which the General
Partner receives the Annual Valuation for the Fiscal Year immediately following
the year in which such Termination Event occurred, a Termination Repurchase
Notice delivered by a Grantee shall constitute an irrevocable commitment on
behalf of such Grantee to transfer to the General Partner the number of
Repurchase Units set forth therein (subject to any reduction required
hereunder).

(c)

Purchase Price.  The purchase price per Repurchase Unit which is a Vested Unit
(including any Accelerated Units) shall be equal to the purchase price
determined under the principles of Sections 7(c) and 8(c), above; provided,
however, that in the event of a Termination Repurchase in connection with the
termination of a Grantee’s employment with PPA and its Affiliates for Cause, the
purchase price per Repurchase Unit that is a Vested Unit shall be equal to 10%
of the value determined above as of the applicable Repurchase Date.  The
aggregate purchase price for all Repurchase Units that are Unvested Units (after
giving effect to any acceleration as provided herein) shall be $1.00.

(d)

Closing.  The closing of the purchase and sale of any Repurchase Units
(including any Unvested Units) pursuant to the exercise of a Termination
Repurchase shall be at a time and place specified by the parties involved in
such transaction within thirty (30) days of the later to occur of (i) the
delivery of the applicable Annual Valuation and (ii) the delivery of the
Repurchase Notice (such closing date, the “Termination Closing Date”).  At each
such closing, the Grantee shall deliver such Repurchase Units free and clear of
all liens, and, if requested by the General Partner, the Grantee shall execute
an agreement reasonably acceptable to the General Partner stating therein that
the Grantee has sole record and beneficial title to the Repurchase Units, free
and clear of any liens as of such closing date (other than those imposed by the
Agreement).  The General Partner shall pay the aggregate purchase price for the
Repurchase Units by check or wire (net of withholding taxes, if any).  At such
closing, the General Partner shall deliver a certificate confirming that the
Repurchase Units have been transferred to the General Partner and that Exhibit A
to the Agreement (and Schedule A to such Grantee’s Partner Admission) has been
amended to reflect such purchase.  In connection with any closing, the General
Partner shall be deemed to be purchasing a ratable share of the Grantee’s
Capital Account with respect to the Repurchase Units.

(e)

Notwithstanding anything to the contrary herein, upon the Retirement of a
Grantee, PPA’s Executive Committee may recommend that the Retiree provide
agreed-upon services to PPA and, accordingly, for the General Partner to refrain
from purchasing all or a

















portion of the Operating Units and Liquidating Floor Units from such Grantee
during the period of service (“Post-Retirement Period”).  If the General Partner
approves, the General Partner will refrain from purchasing all or a portion of
the Operating Units or Liquidating Floor Units from such Grantee as agreed
between the parties.




10.

Failure to Execute.  In the event that a Grantee is required to sell some or all
of a Grantee’s Operating Units or Liquidating Floor Units pursuant to the
provisions of Sections 8 and 9 above, and in the further event that such Grantee
refuses to, is unable to, or for any reason fails to, execute and deliver the
agreements required by said sections, the General Partner may deposit the
purchase price therefor in cash with any bank doing business within fifty (50)
miles of the Partnership’s principal place of business, or in escrow, for such
Grantee, to be held by such bank or escrow agent for the benefit of and for
delivery to such Grantee.  Upon such deposit by the General Partner and upon
notice thereof given to such Grantee, such Grantee’s Call Units or Repurchase
Units, as applicable, shall be deemed to have been sold, transferred, conveyed
and assigned to the General Partner, such Grantee shall have no further rights
with respect thereto (other than the right to withdraw the payment therefor, if
any, held by such bank or in escrow), and the General Partner shall record such
transfer or repurchase on Exhibit A to the Agreement (and Schedule A to such
Grantee’s Partner Admission).

11.

Assignment.  The General Partner may assign its rights and obligations hereunder
to one or more of its Affiliates; provided, however, that nothing shall relieve
the General Partner of its obligations hereunder.

12.

Effect of Purchase.  For the avoidance of doubt, upon the Closing of a Put or
Call as set forth herein, the Grantee subject thereto shall cease to own the
repurchased Operating Units and Liquidating Floor Units, and shall have no
further rights in respect of such repurchased Operating Units and Liquidating
Floor Units under the Agreement (including, without limitation, any right to
distributions under the Agreement), other than the right to payment set forth in
Sections 7 through 9 of the Plan, as applicable.

13.

Definitions.  Capitalized terms used in the Plan and not defined shall have the
meanings given to them in the Agreement.  The following terms used in the Plan
shall have the following meanings:

“Accelerated Units” has the meaning set forth in Section 6.

“Aggregate Issued Units” means, as of any date and with respect to any Grantee,
the total number of Operating Units and Liquidating Floor Units transferred by
the General Partner and the Partnership to such Grantee pursuant to one or more
Grant Agreements through such date, and for this purpose, any Profit Units that
were issued to a Grantee and not converted pursuant to Section 1.4 of the
Agreement shall be treated as Operating Units and Liquidating Floor Units
transferred by the General Partner and the Partnership to the Grantee.

“Annual Valuation” has the meaning set forth in Section 3(a).

“Call” has the meaning set forth in Section 8(a).

















“Call Exercise Period” has the meaning set forth in Section 8(b).

“Call Notice” has the meaning set forth in Section 8(b).

“Call Units” has the meaning set forth in Section 8(b).

“Cause” means, with respect to each Grantee, (i) the willful and continued
failure of the Grantee to perform substantially the Grantee’s duties with PPA
and its Affiliates (other than any such failure resulting from incapacity due to
physical or mental illness, and specifically excluding any failure by the
Grantee, after reasonable efforts, to meet performance expectations), after a
written demand for substantial performance is delivered to the Grantee by the
PPA Managers which specifically identifies the manner in which the PPA Managers
believe that the Grantee has not substantially performed the Grantee’s duties,
or (ii) the willful engaging by the Grantee in illegal conduct or gross
misconduct which is materially and demonstrably injurious to PPA and its
Affiliates.  For purposes of this provision, no act or failure to act, on the
part of the Grantee, shall be considered “willful” unless it is done, or omitted
to be done, by the Grantee in bad faith or without reasonable belief that the
Grantee’s action or omission was in the best interests of PPA and its
Affiliates.  Any act, or failure to act, based upon authority given pursuant to
a resolution duly adopted by the PPA Managers or based upon the advice of
counsel for PPA shall be conclusively presumed to be done, or omitted to be
done, by the Grantee in good faith and in the best interests of PPA.  The
cessation of employment of the Grantee shall not be deemed to be for Cause
unless and until there shall have been delivered to the Grantee a copy of a
resolution duly adopted by the affirmative vote of not less than a majority of
the PPA Managers at a meeting of the PPA Managers called and held for such
purpose (after reasonable notice is provided to the Grantee and the Grantee is
given an opportunity, together with counsel, to be heard before the PPA
Managers), finding that, in the good faith opinion of the PPA Managers, the
Grantee is guilty of the conduct described in subparagraph (i) or (ii) above,
and specifying the particulars thereof in detail.

“Disability” or “Disabled” means the inability of a Grantee, as determined by
the PPA Managers, to perform the essential functions of his or her regular
duties and responsibilities, with or without reasonable accommodation, due to a
medically determinable physical or mental illness which has lasted (or can
reasonably be expected to last) for a period of six (6) consecutive months.  At
the request of the Grantee or his personal representative, the PPA Managers’
determination that the Disability of the Grantee has occurred shall be certified
by two physicians mutually agreed upon by such Grantee, or his or her personal
representative, and PPA and failing such independent certification (if so
requested by the Grantee), the Grantee’s termination shall be deemed a
termination by PPA without Cause and not a termination by reason of his
Disability.

“Exercise Date” shall mean November 1 of each year or, solely with respect to
Operating Units and Liquidating Floor Units having an Issuance Date that is
later than November 1 of the Fiscal Year in which such Operating Units and
Liquidating Floor Units are designated, such later date of each year subsequent
to the Issuance Date (i.e., if the Issuance Date of an Operating Unit or
Liquidating Floor Unit is November 3rd, then the Exercise Date for such
Operating Unit or Liquidating Floor Unit shall be November 3rd of each
subsequent year).

“Issuance Date” has the meaning set forth in Section 2.

















“Mature Units” means Units that have been held by a Grantee for longer than six
(6) months after becoming vested.

“Post-Retirement Period” has the meaning set forth in Section 9(e).

“PPA Managers” means the Managers of PPA as defined in the PPA Operating
Agreement.

“Put” means, with respect to any Operating Unit or Liquidating Floor Unit, a Put
and/or a Termination Put.

“Put Exercise Notice” has the meaning set forth in Section 7(b).

“Put Exercise Period” has the meaning set forth in Section 7(b).

“Put Units” has the meaning set forth in Section 7(b).

“Repurchase Date” means, with respect to a Termination Event of a Grantee, the
first day of the Fiscal Year following the year in which such Termination Event
occurs; provided, however, with respect to the repurchase of any Operating Units
or Liquidating Floor Units in respect of the Death of such Grantee, the
“Repurchase Date” may be such earlier date as determined by the General Partner.

“Repurchase Units” has the meaning set forth in Section 9(b).

“Retirement” means, with respect to a Grantee, either (i) such Grantee’s
voluntary termination of his or her employment with PPA and its Affiliates
following the attainment of such Grantee of age 65, (ii) such Grantee’s
voluntary termination of his or her employment with PPA and its Affiliates
following the attainment of such Grantee of age 55 and such Grantee has a
combined age plus years of service to PPA and its Affiliates (including any
predecessors) of 75 years, or (iii) or following the agreement of PPA’s
Executive Committee and the EVA Managers to treat such voluntary termination as
a retirement.

“Termination Call” has the meaning set forth in Section 9(a).

“Termination Put” has the meaning set forth in Section 9(a).

“Termination Event” means, with respect to a Grantee, an event of termination of
such Grantee’s employment with PPA and its Affiliates for any reason (including,
without limitation, the resignation, Retirement, death, Disability or
termination by PPA with or without Cause).

“Termination Repurchase” means either a Termination Put or a Termination Call.

“Termination Repurchase Notice” has the meaning set forth in Section 9(b).

“Unvested Units” has the meaning set forth in Section 6.

“Vested Units” has the meaning set forth in Section 6.









